DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on May 31, 2022.

Reason for Allowance

Claims 1-6 and 15-21 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-6 and 15-21 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on March 29, 2022, applicant’s amendment and arguments submitted on May 31, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.
U.S. Publication No. 2010/0241277 A1 of Humphrey, discloses an improved apparatus and method for monitoring the levels of propane or other consumable liquid in remotely located storage tanks and coordinating delivery of liquid to those tanks, including an improved method of using the remote monitoring data to identify out-of-ordinary conditions at remote tanks, optimally schedule purchases or deliveries, improve safety, and more efficiently operate a propane dealership. More accurate and timely information concerning the status of customer tanks serves to improve operational efficiencies and increase safety. Data received from remote sensors can be collected and organized so that it is easily understood and utilized through the implementation of a user interface accessible via the Internet that allows the information to be presented in an efficient graphical and contextual fashion. Operational efficiencies can also be improved by calculating site-specific Degree-days and K-factors for each tank and by taking historical propane usage for each tank, weather conditions, and projected fuel usage into account.
U.S. Publication No. 2008/0048883 A1 of Boaz, discloses a distributed network system 30 including a multifunction collector or controller 41, a utility meter e.g., electric 72, water 74, gas 76, or other usage, and an at least one sensor (not shown), e.g., an encoder, interfaced with the meter. The sensor is positioned in electrical communication with the collector 41 in order to provide a meter usage reading data. The system 30 also includes a remote control center 60 for gathering and processing the usage reading data. The system 30 also includes system software. Preferably, the system software has network software including a network protocol (preferably an application layer protocol, described below) for communicating over a network e.g. mesh network 32 (FIGS. 1 and 6) connected to each of a plurality of controllers 41, if desired, and at least one sensors. The network software is preferably capable of querying at least one collector 41 and assigning the at least one collector 41, a physical location based on the actual physical location with reference to the other collectors 41 or "nodes" within a network.
U.S. Publication No. 2009/0256686 A1 of Abbot et al, discloses an intelligent device for a power line communication system comprising: a memory storing information uniquely specifying the identity of the intelligent device and an interface for data communication with a power line; and a configuration processing arrangement to perform a configuration process which includes using said interface to perform the following: a) detecting data of a first data type through the interface and in response thereto extracting from the data of a first data type and recording in memory identity information for the source of the data of a first data type and generating on said interface data of a second data type that has as a destination address the source of the data of a first data type and includes the information specifying the identity of the intelligent device; b) detecting data of a second data type that have the intelligent device as a destination address and in response thereto extracting from the data of a second data type and recording in memory the identity of the source of the data of a second data type and generating on said interface data of a third data type that includes information identifying the source of the data of a second data type and the information specifying the identity of the intelligent device; and c) detecting data of a third data type and in response extract there from and recording in memory information identifying the source of the data of a third data type associated with the information identifying the source of the data of a second data type included in the data of a third data type and generating data on said interface containing the information identifying the source of the data of a third data type, the information identifying the source of the data of a second data type included in the data of a third data type and the information specifying the intelligent device's identity.
U.S. Patent No. 7,937,215 B2 to Humphrey, discloses a system for delivering propane or other consumable liquid to remotely located storage tanks including a novel combination of remote monitoring of customer tanks and an improved method of using the remote monitoring data to optimally schedule deliveries, improve safety, and more efficiently operate a propane dealership. More accurate and timely information concerning the status of customer tanks serves to improve operational efficiencies and increase safety. Data received from remote sensors can be collected and organized so that it is easily understood and utilized through the implementation of a user interface accessible via the Internet that allows the information to be presented in an efficient graphical and contextual fashion. Operational efficiencies can also be improved by taking historical propane usage for each tank, weather conditions, and projected fuel usage into account. The system can calendar required inspections of customer tanks, homes, and appliances, and data can be combined with accounts receivable information. Remote monitoring of customer tanks can be combined with other products using similar equipment to provide additional non-seasonal revenue streams.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						June 4, 2022Primary Examiner, Art Unit 2685